Citation Nr: 1132006	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches behind the eye, claimed as an eye condition.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Tiger Team, VA Special Processing Unity, in Cleveland, Ohio.  The St. Petersburg, Florida, Regional Office (RO) is the Agency of Original Jurisdiction (AOJ) in this matter.  
			
In March 2010 the Board remanded the matter for additional development.  That development having been completed, the claims have been returned to the Board and some are ready for appellate disposition.

As noted by the Board in the March 2010 remand, the issue of entitlement to an increased rating for herpes zoster has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension, headaches, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus is not shown to be causally or etiologically related to service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

2. The Veteran's back disorder is not shown to be causally or etiologically related to service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

3.  The Veteran's bilateral hearing loss has been etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for the Veteran's diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2. The criteria for service connection for the Veteran's back disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for diabetes mellitus, a back disorder, and bilateral hearing loss.  Generally, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Diabetes Mellitus & Back Disorder

At the outset, the Board will first address the theory of presumptive service connection available for the Veteran's claims for diabetes mellitus and a back disorder.  Certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Diabetes mellitus and arthritis have been identified as chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that presumptive service connection is not warranted on this basis because the file is devoid of medical evidence dated from within one year of the Veteran's 1954 discharge.  As such, this type of presumptive service connection is not warranted for the Veteran's diabetes and back disorder.  The Board additionally notes that while diabetes mellitus has also been identified as a disease eligible for presumptive service connection based on herbicide exposure resulting from service in Vietnam, the Veteran's service was in the Korean Era, and he did not serve in Vietnam.  As such, this type of presumptive service connection is also not available for the Veteran's claim.  

Turning to a direct service connection analysis, the first element of service connection has been satisfied for the Veteran's claims.  On VA examinations in June 2010, the Veteran was diagnosed with Type II diabetes mellitus, and also with degenerative joint disease of the lumbar spine.

Regarding the second element of a service connection claim, that of an in-service incurrence of a back disability, as noted by the Board in the last remand and as discussed at the December 2009 hearing, apparently some of the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a heightened duty in a case where the service medical records are presumed destroyed).  

The service treatment records that do exist consist of the Veteran's entrance examination report, separation examination report, and treatment records in between.  These are devoid of documentation of any diagnoses, complaints, or treatment pertaining to diabetes or back problems.  Evidence in support of the in-service incurrence of these conditions consists of lay evidence.  In addition to his own assertions, the Veteran has submitted 2006 lay statements of his wife and sister attesting to the fact that immediately surrounding his discharge from service, he was found to be suffering from diabetes and back problems.  He also submitted buddy statements from H.R., dated from January 2006 and July 2006, describing an in-service jeep incident in which the Veteran's back was injured.  

Despite this, the claims file contains no positive nexus evidence for either claim.  The only nexus opinions of record for these claims are negative opinions rendered by the June 2010 VA examiner.  With regard to diabetes, the examiner opined, "the Veteran's current DM type II is not caused by (initially manifested) during the Veteran's active service, or within one year of his December 1954 discharge from service."  The examiner founded this opinion based on the medical record which establishes an initial diagnosis the disease in January 1997.  With regard to the Veteran's back disorder, the examiner concluded that the disorder is "less likely as not related to service."  In explanation, the examiner stated, "review of records shows no evidence of complaints, evaluations, or treatment for any chronic low back condition/DJD during service or in close proximity to separation from service. He was diagnosed with DJD sometime in the early 1990s, forty years after separation from service."  The Board notes that the file does contain a diagnosis of narrowed disc space at L5-S1 in October 1988, this is essentially the same time frame established by the June 2010 VA examiner for the initial diagnosis.  The Board cannot point to a diagnosis pertaining to the Veteran's back prior to 1988, or to a diagnosis of diabetes mellitus prior to 1997.

The Board has considered the Veteran's own contentions that his current conditions are related to his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his Type II diabetes mellitus or degenerative joint disease of the lumbar spine.  Disorders like these require medical testing in order to aid in diagnosis.  

Additionally, to the extent the Veteran has contended a continuity of symptomatology since service, the Board finds these allegations to be not credible. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, the Board emphasizes the multi-year gap between discharge from active duty service and the initial diagnoses of diabetes and the Veteran's back disorder.  The Veteran was discharged in 1954, and, as discussed above, did not have symptoms of the claimed disorders for approximately 40 years after discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, the Veteran's report of back etiology is internally inconsistent as a May 2007 VA treatment note documents the injury as being jerked around while sitting in the back of a jeep.  The Veteran has alternatively asserted that his back was injured when he was squeezed between two jeeps.  The January 2006 buddy statement of H.R. indicates his back was injured when a jeep rolled back on him.  In short, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, the Board finds that continuity of symptomatology regarding the Veteran's diabetes and back disorder has not been established.

For all of the above reasons, the Board cannot find the evidence in equipoise and the benefit of the doubt rule is not for application.  The Veteran's claims are denied.

Bilateral Hearing Loss
The Veteran has a current diagnosis of hearing loss, documented on VA examination in June 2010.
      
Additionally, the evidence here supports that the Veteran's hearing loss was incurred in service.  As noted above, it has been determined that some of the Veteran's service treatment records are missing, and as such, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare, 1 Vet. App. at 367.

Here, the Board finds that the lay and other evidence of record here sufficiently supports the in-service incurrence of the Veteran's noise exposure.  The Board observes that the Veteran's DD Form 214 indicates that he served as a vehicle operator.  Certain types of motor vehicle operators have been identified as an occupation where there was a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Moreover, the Veteran's wife and sister have submitted lay statements asserting their personal knowledge of the Veteran's symptoms of hearing loss immediately on discharge.  Additionally, the Veteran himself is competent to report the in-service symptoms of hearing loss as these symptoms are capable of lay observation.  Finally, the Board observes that the June 2010 VA examiner noted that the "whisper test," which was administered to the Veteran at separation from service, is an invalid, as they "are not reliable evidence of normal hearing or hearing impairment."  As such, any hearing loss that may have been present at the Veteran's separation was not accurately documented.  For all of these reasons, the Board finds that in-service noise exposure is adequately supported.  

In addition, the claims file contains the positive nexus opinion of the June 2010 VA examiner, no negative evidence.  The examiner found, "as he reported onset of HL in-service, and the SN portion of his current HL has characteristics of NIHL and is beyond age norms with no occupational or recreational noise exposure reported, it is my clinical opinion that at least some of the SN portion of this Veteran's hearing loss is as least as likely as not (50/50 probability) caused by or a result of military noise exposure."  While the examiner added that some portion of the Veteran's hearing loss is attributable to other etiologies, he added, "it would be speculative to allocate a degree of his current hearing loss to each of these etiologies."  

The Board points out that when it is impossible to separate the effects of a service-connected disability and a non-service-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Additionally, a medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that Board may not disregard a medical nexus opinion solely on the rationale that the medical opinion was based on an "uncorroborated" history given by the Veteran of in-service acoustic trauma where the history has not been found by the Board to be inaccurate; the case involved a Korean War Veteran and 1973 fire destroyed records); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  The Board finds no reason here to doubt the credibility of the statements made by the Veteran.  His statements have been both internally consistent, and consistently reported to medical providers in the course of receiving treatment.  Further, as stated, there is no nexus evidence to the contrary of the June 2010 VA examiner's opinion.  The Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Given all of this, Board finds the evidence supports that the Veteran's current bilateral hearing loss was incurred in service and is related to service, and the claim is granted. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2006 and June 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter of June 2006 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  As discussed above, some service treatment records were destroyed in the 1973 fire at the National Personnel Records Center, and all remaining records have been associated with the claims file.  His post service treatment records have been obtained.  He has had a personal hearing before the Board and has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

ORDER

Service connection for diabetes mellitus is denied.
Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is granted.


REMAND

Inasmuch as the Board regrets the additional delay, a remand is required before the Veteran's claims for service connection for hypertension, headaches, and a heart disorder can be properly adjudicated.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2010).

With regard to the Veteran's hypertension, the Board finds that another VA examination should be afforded as the June 2010 VA examiner's opinion is founded on inaccurate facts.  Specifically, the VA examiner provided a negative nexus opinion due to the fact that "there is no objective evidence that the Veteran was diagnosed as having HTN in 1955, the earliest [sic] record of HTN is in 12/1996."  The Board's review of the record, however, reveals multiple indications of hypertension prior to this.  For example, in March 1976 the Veteran's blood pressure was 140/80.  It was 120/88 in May 1977, 128/98 in February 1983, 160/110 in May 1986, and 140/88 in October 1988.  While not every one of these measurements constitutes hypertension by definition, they are suggestive of high blood pressure well before 1996.  As such, a new opinion is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993) (holding that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.)  Moreover, the Veteran, his wife, and his sister have all argued that hypertension has existed continuously since service discharge.  In light of this evidence, the examiner should further specifically address these lay contentions.

With regard to headaches, the Veteran has presented argument that this disorder may be related to his service-connected post-herpetic neuralgia and herpes zoster.  The Veteran raised this argument at the December 2009 hearing, and has submitted medical literature to support this link.  See Hearing Transcript, p. 34.  An opinion on secondary service connection for this disorder has not yet been sought and should be obtained before the claim is properly adjudicated.  

With regard to the Veteran's heart disorder, the June 2010 VA examiner determined the Veteran does not have a current heart disorder, and offered no nexus opinion.  The Board, however, finds that the claims file contains pertinent evidence in need of reconciliation before the claim can be properly adjudicated.  Specifically, as noted by the Board in the March 2010 remand, the record shows the Veteran filed a claim for a heart disorder in March 1955, just three months following his discharge from service.  In a May 1977 VA treatment note, the Veteran was noted to suffer from chest pain/discomfort, and the note indicates he suffered from heart disease in the army.  A January 1995 chest x-ray showed fibrotic changes.  A private medical record of November 1999 documented chest pain, and a history of chest pain is documented continually in the medical record from the 1990s and 2000s.  The record additionally indicates that the Veteran is prescribed Amlodipine and Indapamide, medications used to treat heart disease and/or hypertension.  Before this claim is adjudicated, this evidence must be addressed by a medical examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Afford the Veteran a cardiac VA examination, with an appropriate specialist, to ascertain the nature and etiology of the Veteran's hypertension and heart disorder.  
Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly his statements that he first began experiencing symptoms of his disorders while on active duty.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's current disorders are related to his period of military service.  The examiner must specifically address the Veteran's statements relating his disability to service, as well as his claim that he has experienced a continuity of symptomatology since service.  

With regard to hypertension, the examiner must specifically discuss the indications of high blood pressure found in VA treatment records from 1967, 1977, 1983, 1986, and 1988.

With regard to heart disease, the examiner must specifically discuss the May 1977 VA treatment record indicating an onset of heart disease in service, the continuous post-service evidence of a history of chest pain, the January 1995 chest x-ray findings, and the Veteran's current medications.

If the examiner concludes that the current disorders did not begin during military service or are not related to military service, an explanation should be provided for why the Veteran's statements regarding onset in service and continuity of symptoms thereafter are inaccurate. Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinion(s).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

2.  Afford the Veteran a VA examination, with an appropriate specialist, to ascertain the nature and etiology of his headaches.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed headaches had their onset during service or are in any other way causally related to his active service.

The examiner must additionally opine on whether it is at least as likely as not that the Veteran's current headaches are causally related to or have been aggravated by his service-connected disabilities, including post-herpetic neuralgia and herpes zoster.
      	
If the examiner concludes that the current disorders did not begin during military service or are not related to military service, an explanation should be provided for why the Veteran's statements regarding onset in service and continuity of symptoms thereafter are inaccurate. Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinion(s).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

3. The RO/AMC will then readjudicate the Veteran's claims, to include consideration of any additional evidence obtained as a result of this Remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


